DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Request for Continued Examination and receipt of amendments/arguments filed 1/20/21.  The argument set forth are addressed herein below.  Claims 1-20 remain pending and Claims 1, 8, and 12-14 are currently amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagawa (US 2013/0005481) in view of Moy (US 2013/0007499) in view of Takahashi (US 2015/0011318), and in further view of Smith lll (US 2004/0225387).
Claim 8:  Tagawa discloses a system (Fig. 1) comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor cause the processor to (¶ 72-77): responsive to receipt of data associated with an occurrence of an enhanced input device triggering event occurring at a gaming component (a current game situation within the game (participation event), wherein a player is prompted whether the player needs help by another player (¶ 82-84, 107)) after a triggering of a play of a game (Fig. 16, triggering occurring at steps A5 or A7 and actual play occurring at A9, ¶ 130-132) upon an occurrence of a game triggering event (¶ 82-84): creates/associates a website with the gaming component (¶ 85-89, 155), responsive to a browser of a mobile device ((1400) or (1300) of Fig. 1, ¶ 70) accessing the website, communicate data which results in a display of the mobile device displaying the play of the game associated with the gaming component, and responsive to receipt of mobile device input data associated with the play of the game and communicated from the mobile device accessing the website via the browser of the mobile device, communicate the received input data to the gaming component (Fig. 8, ¶ 89-93, 147-149).

	However, assuming arguendo, Tagawa teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 160).  Furthermore, an analogous art of Moy teaches a similarly structured system, wherein a processor (¶ 52, 67-71) creates and/or associates a website with a gaming component of a first user (¶ 27- the url may contain information about the gaming component e.g. ip address of the portable computing device, device identifier, and/or locator), wherein such a website enables another user via another gaming component to retrieve game content and state information of the first user of the first gaming component (¶ 16, 18, 26-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the website creation means of Tagawa, which occurs after triggering of play of the game and responsive to an enhanced input device triggering event, to include the website association means of Moy because such a modification would have yielded predictably results, namely, a means of allowing a second user of a second gaming component to participate in a game associated with a first user of a first gaming component (Moy - Abstract, ¶ 16, 18, 27-28, 38 ) in which Tagawa is intended (see above).  Such a modification would improve the overall user experiences for users that are encountered due to an increase of the number of electronic devices (Moy - ¶ 2).

	Tagawa in view of Moy in view of Takahshi teaches the above, but lacks explicitly suggesting the gaming component being a gaming establishment component.  At least 
Claim 9:  Furthermore, Tagawa lacks explicitly suggesting wherein the mobile device input data is associated with a movement of the mobile device.  Tagawa at least teaches providing mobile device input data (see above, ¶ 72, 76, 91-93, 137, 148) and that various modifications can be applied without departing from the overall scope of the invention (see above).  Additionally, Takahashi teaches wherein the mobile device input data is associated with a movement of the mobile device to provide game inputs to the game of an electronic gaming machine (¶ 57, 84).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile device input data of Tagawa in view of Moy in view of Takahashi in 
Claim 13:  Tagawa teaches wherein the game comprises a game of skill (¶ 68, “rpg” is a role playing game or skill game).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tagawa (US 2013/0005481) in view of Moy (US 2013/0007499) in view of Takahashi (US 2015/0011318) in view of Smith lll (US 2004/0225387), in further view of Ito (US 2012/0046106).
Claim 10:  Tagawa in view of Moy in view of Takahashi in view of Smith lll teaches the above, but lacks explicitly suggesting the mobile device input data is associated with an orientation of the mobile device.  Tagawa at least teaches providing mobile device input data respective of a game being played on an electronic gaming machine (see above, ¶ 72, 76, 91-93, 137, 148) and that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Ito teaches it is known in the art to provide mobile device input data associated with an orientation of the mobile device to provide inputs to a main game (Figs. 10-11, ¶ 196-199).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile device input data of Tagawa in view of Moy in view of Takahashi in view of Smith lll to include game inputs .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tagawa (US 2013/0005481) in view of Moy (US 2013/0007499) in view of Takahashi (US 2015/0011318) in view of Smith lll (US 2004/0225387), in further view of Gibor (US 2011/0055309).
Claim 11:  Tagawa in view of Moy in view of Takahashi in view of Smith lll teaches the above, but lacks explicitly suggesting the website comprising a HTML5 website.  Takahashi at least teaches that the website includes html (Figs. 7-8 “http://www.xxxx.co.jp/.../help110516-n1.htm”) and that various modifications can be applied without departing from the overall scope of the invention (see above).  However, an analogous art of Gibor teaches it is known in the art to provide a website written in HTML5 and executed on the browser (¶ 186, 839-841).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the websites means of Tagawa in view of Moy in view of Takahashi in view of Smith lll to an HTML5 based web page as taught by Gibor because such a modification would have yielded predictable results, namely, a means of provide website access to a browser of a gaming client in which Tagawa is intended.  Such a modification would have been considered mere routine to one of ordinary skill in the art .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagawa (US 2013/0005481) in view of Moy (US 2013/0007499) in view of Takahashi (US 2015/0011318) in view of Smith lll (US 2004/0225387), and in further view of Eloff (US 2015/0011309).
Claim 12:  Tagawa in view of Moy in view of Takahashi in view of Smith teaches the above, in addition to in response to the occurrence of the enhanced input device triggering event (game play) at the gaming establishment component (see above), but lack explicitly suggesting wherein when executed by the processor responsive to the occurrence of the enhanced input device triggering event at the gaming establishment component, the instructions cause the processor to cause the display device of the gaming establishment component to display a machine-readable code associated with the website.  Tagawa at least that various modifications can be applied without departing from the overall scope of the invention (see above).  Furthermore, an analogous art of Elloff teaches that upon a triggering event such as completion of play of the game, the processor causes the display of the gaming machine to display a machine-readable code associated with the website for updating and sharing game scores (Abstract, ¶ 30-38, 45-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming system/method of Tagawa in view of Moy in view of Takahashi in view of Smith lll with the QR Code display means as taught by Elloff, in absence of any specificity as to when the machine-readable code is displayed responsive to the occurrence of the .

Allowable Subject Matter
Claims 1-7 and 14-20 are allowed.

Response to Arguments
	Claims 1-7 and 14-20 are allowed in view of the amendments/arguments filed 1/20/21.
Applicant's arguments filed 1/20/21 regarding the prior art rejection of Claims 8-13 have been fully considered but they are not persuasive. 
Applicant argues:
“Applicant respectfully submits that while Tagawa includes that a message (including a participation URL address) is associated with a play of a game and automatically posted to a posting site, Tagawa does not include any association of the message nor the participation URL with any individual gaming establishment component after a triggering of a play of a game.”
	The examiner respectfully disagrees.  In regards to Tagawa teaching responsive to receipt of data associated with an occurrence of an enhanced input device triggering event occurring at a gaming component (a current game situation within the game (participation event), wherein a player is prompted whether the player needs help by another player (¶ 82-84, 107)) after a triggering of a play of a game (Fig. 16, triggering 
arguendo, the examiner applies the teachings of Moy to Tagawa to teach such limitations (see above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/TRAMAR HARPER/Primary Examiner, Art Unit 3715